PER CURIAM:
Freeman L. Hankins seeks to appeal the district court’s order dismissing some of his claims as frivolous in his 42 U.S.C. § 1983 (2000) action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Hankins seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We grant Hankins’ motions to amend his informal brief and deny his motions to appoint counsel, to amend his complaint for summary judgment and “to file 28 U.S.C. § 1331.” We dispense with *265oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.